Case 2:20-cv-00030-JRG Document 87 Filed 11/10/20 Page 1 of 4 PageID #: 4959




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.,             §
                                          §
               Plaintiff,                 §
                                          §
v.                                        §
                                          §   CIVIL ACTION NO. 2:20-CV-00030-JRG
                                          §
VERIZON COMMUNICATIONS, INC.,             §
VERIZON BUSINESS NETWORK                  §
SERVICES, INC., VERIZON ENTERPRISE        §
SOLUTIONS, LLC, CELLCO                    §
PARTNERSHIP D/B/A VERIZON                 §
WIRELESS, INC., VERIZON DATA              §
SERVICES LLC, VERIZON BUSINESS            §
GLOBAL LLC, VERIZON SERVICES              §
CORP.                                     §
             Defendants.                  §
___________________________________       §
                                          §
                                          §
VERIZON BUSINESS NETWORK                  §
SERVICES, INC., CELLCO PARTNERSHIP        §
D/B/A VERIZON WIRELESS, VERIZON           §
DATA SERVICES LLC, VERIZON                §
BUSINESS GLOBAL LLC, VERIZON              §
SERVICES CORP., AND VERIZON               §
PATENT AND LICENSING INC.                 §
                                          §
        Counterclaim-Plaintiffs,          §
v.                                        §
                                          §
HUAWEI TECHNOLOGIES CO. LTD.,             §
HUAWEI TECHNOLOGIES USA, INC.,            §
AND FUTUREWEI TECHNOLOGIES INC.           §
                                          §
       Counterclaim-Defendants.           §



                                     ORDER

     Before the Court is Defendants’ Motion to Stay Pending Inter Partes Review (the
Case 2:20-cv-00030-JRG Document 87 Filed 11/10/20 Page 2 of 4 PageID #: 4960




“Motion”) filed by Defendants Verizon Communications Inc. (“Verizon Communications”),

Verizon Business Network Services LLC. (“Verizon Business Network”), Verizon Enterprise

Solutions, LLC (“Verizon Enterprise”), Cellco Partnership d/b/a Verizon Wireless (“Verizon

Wireless”), Verizon Data Services LLC (“Verizon Data Services”), Verizon Business Global LLC

(“Verizon Business Global”), and Verizon Services Corp. (“Verizon Services”), (collectively,

“Verizon” or “Defendants”). (Dkt. No. 46).

       The district court has the inherent power to control its own docket, including the power to

stay proceedings. Clinton v. Jones, 520 U.S. 681, 706 (1997). How to best manage the court’s

docket “calls for the exercise of judgment, which must weigh competing interests and maintain an

even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).

       “District courts typically consider three factors when determining whether to grant a stay

pending inter partes review of a patent in suit: (1) whether the stay will unduly prejudice the

nonmoving party, (2) whether the proceedings before the court have reached an advanced stage,

including whether discovery is complete and a trial date has been set, and (3) whether the stay will

likely result in simplifying the case before the court.” NFC Techs. LLC v. HTC Am., Inc., Case No.

2:13-cv-1058-WCB, 2015 WL 1069111, at *2 (E.D. Tex. Mar. 11, 2015) (Bryson, J.). “Based on

th[ese] factors, courts determine whether the benefits of a stay outweigh the inherent costs of

postponing resolution of the litigation.” Id.

       On July 13, 2020, Verizon filed IPR petitions with the Patent and Trademark Office

(“PTO”), challenging the patentability of claims 1-14 of the ’982 patent (IPR2020-01278), claims

1-15 of the ’236 patent (IPR2020-01292); and claims 1-4 of the ’505 patent (IPR2020- 01290 and

IPR2020-01291). (Dkt. No. 46 at 1.) Additionally, on July 23, 2020, Verizon filed three petitions

for IPR challenging the patentability of claims 1-14 of the ’253 patent (IPR2020-01356, IPR2020-



                                                 2
Case 2:20-cv-00030-JRG Document 87 Filed 11/10/20 Page 3 of 4 PageID #: 4961




01352) and claims 1-3 and 6-10 of the ’485 patent (IPR2020-01357). (Id. at 2.) Collectively, these

petitions cover every asserted claim of the IPR Patents and five of the seven patents asserted by

Huawei. (Id. at 1). The Patent Trial and Appeal Board (“PTAB”) should provide a decision

regarding whether or not to institute review by or about February 2021. (See Dkt. No. 48 at 4.)

Where a motion to stay is filed before the PTAB institutes any proceeding, courts often withhold

a ruling pending action on the petition by the PTAB or deny the motion without prejudice to

refiling in the event that the PTAB institutes a proceeding. VirtualAgility Inc. v. Salesforce.com,

Inc., 759 F.3d 1307, 1316 (Fed. Cir. 2014) (citing Checkfree Corp. v. Metavante Corp., No. 12-

cv-15, 2014 WL 466023, at *1 (M.D. Fla. Jan. 17, 2014)); see also NFC Techs., 2015 WL

1069111, at *6. Indeed, this Court has a consistent practice of denying motions to stay when the

PTAB has yet to institute post-grant proceedings. Trover Group, Inc. v. Dedicated Micros USA,

No. 2:13-cv-1047-WCB, 2015 WL 1069179, at *6 (E.D. Tex. Mar. 11, 2015) (Bryson, J.) (“This

Court’s survey of cases from the Eastern District of Texas shows that when the PTAB has not yet

acted on a petition for inter partes review, the courts have uniformly denied motions for a stay.”).

       Considering these circumstances, the Court concludes that the Defendants’ motion is

premature, and a stay of these proceedings in advance of the PTAB’s decision on whether or not

to grant the petition for inter partes review should be denied. Accordingly, Defendants’ Motion to

Stay (Dkt. No. 46) is DENIED, but this denial is entered WITHOUT PREJUDICE to refiling of

the same, which shall be permitted within 14 days following the PTAB’s institution decision

regarding the last of the patents-in-suit to be acted upon by the PTAB.




                                                 3
Case 2:20-cv-00030-JRG Document 87 Filed 11/10/20 Page 4 of 4 PageID #: 4962




  So ORDERED and SIGNED this 10th day of November, 2020.




                                          ____________________________________
                                          RODNEY GILSTRAP
                                          UNITED STATES DISTRICT JUDGE
